DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Howe et al., USPN 2014/0143028, discloses a computer-implemented method, including obtaining a promotion request (nomination, 0037) to grant, to a candidate user (nominee) account of a computer system, a security role (0039) associated with a target user account (administrator) of the computer system (0037), the security role granting at least one service-access right of the computer system not possessed by the candidate user account (new administrator, 0124), the service-access right including management of a virtual computing service (online community, 0002) provided as a service by the computing system (0044-0046), the target user account being an account manager with greater security privileges than a set of approving user accounts and where the account manager generated the set of approving user accounts (suspend members for example, 0039), and as a result of determining that a set of approvals from a set of approving user accounts is sufficient to grant the promotion request (0039), granting the security role to the candidate user account to replace the target user account with the candidate user account as the account manager (0124, 0069). Howe does not disclose that each of the approving user accounts was generated by the account manager that they are voting on. It would not have been obvious for one of ordinary skill, prior to the instant .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Amendment
Applicant's amendments filed 16 December 2021 have overcome the 112 rejections.
References Cited
Russo et al., USPN 2005/0132033, discloses a voting online community (0034) where the administrator adds members (0025). Russo does not disclose, however, that the members once added would the vote to allow more privileges to the administrator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434